DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                            CARL J. SIERP,
                              Appellant,

                                    v.

                   JP MORGAN CHASE BANK, N.A.,
                            Appellee.

                             No. 4D14-3059

                            [January 6, 2016]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Roger B. Colton, Judge; L.T. Case No. 502012CA1822
XXXXMB.

   Gene D. Lipscher of Gene D. Lipscher, P.A., Jupiter, for appellant.

  Susan B. Morrison and Lauren E. Wages of Law Offices of Daniel C.
Consuegra, P.L., Tampa, for appellee.

PER CURIAM.

   A homeowner appeals a final judgment of foreclosure raising several
issues, including the admissibility of business records, compliance with a
condition precedent, and various other evidentiary decisions by the trial
court. We find no merit in any of the issues raised and affirm the final
judgment.

   At trial, the court granted an ore tenus motion to substitute Federal
National Mortgage Association (“FNMA”) for JPMorgan Chase Bank, N.A.
(“Chase”) as the plaintiff. However, the final judgment entered by the
court is in favor of the original named plaintiff Chase, and the appeal
documents state Chase as the appellee, not FNMA.

   As a substituted plaintiff, FNMA stands in the shoes of the original
named plaintiff. Miller v. Kondaur Capital Corp., 91 So. 3d 218, 219 (Fla.
4th DCA 2012). Therefore, we remand the case to the trial court to enter
final judgment for the proper plaintiff, Federal National Mortgage
Association.
  Affirmed, but Remanded for Correction of Judgment.

GROSS, GERBER and KLINGENSMITH, JJ., concur.

                         *        *        *

  Not final until disposition of timely filed motion for rehearing.




                                  2